        Case 4:20-cv-00131-BSM Document 17 Filed 11/16/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CHARLOTTE A. GREEN                                                   PLAINTIFF

v.                                4:20-CV-00131-BSM

ANDREW SAUL,
Commissioner,
Social Security Administration,                                    DEFENDANT

                                    JUDGMENT

      Consistent with the order entered today, Green’s complaint is dismissed with

prejudice.

      IT IS SO ORDERED this 16th day of November, 2020.



                                             _________________________________
                                              UNITED STATES DISTRICT JUDGE
